 


109 HR 3520 IH: Crane Conservation Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3520 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Ms. Baldwin (for herself and Mr. Snyder) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To assist in the conservation of cranes by supporting and providing, through projects of persons and organizations with expertise in crane conservation, financial resources for the conservation programs of countries the activities of which directly or indirectly affect cranes. 
 
 
1.Short titleThis Act may be cited as the Crane Conservation Act of 2005. 
2.FindingsCongress finds that— 
(1)crane populations in many countries have experienced serious decline in recent decades, a trend that, if continued at the current rate, threatens the long-term survival of the species in the wild in Africa, Asia, and Europe; 
(2)5 species of Asian crane are listed as endangered species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) and appendix I of the Convention, which species are— 
(A)the Siberian crane (Grus leucogeranus); 
(B)the red-crowned crane (Grus japonensis); 
(C)the white-naped crane (Grus vipio); 
(D)the black-necked crane (Grus nigricollis); and 
(E)the hooded crane (Grus monacha); 
(3)the Crane Action Plan of the International Union for the Conservation of Nature considers 4 species of cranes from Africa and 1 additional species of crane from Asia to be seriously threatened, which species are— 
(A)the wattled crane (Bugeranus carunculatus); 
(B)the blue crane (Anthropoides paradisea); 
(C)the grey-crowned crane (Balearica regulorum); 
(D)the black-crowned crane (Balearica pavonina); and 
(E)the sarus crane (Grus antigone); 
(4) 
(A)the whooping crane (Grus americana) and the Mississippi sandhill crane (Grus canadensis pulla) are listed as endangered species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533); and 
(B)with fewer than 200 whooping cranes in the only self-sustaining flock that migrates between Canada and the United States, and approximately 100 Mississippi sandhill cranes in the wild, both species remain vulnerable to extinction; 
(5)conservation resources have not been sufficient to cope with the continued diminution of crane populations from causes that include hunting and the continued loss of habitat; 
(6) 
(A)cranes are flagship species for the conservation of wetland, grassland, and agricultural landscapes that border wetland and grassland; and 
(B)the establishment of crane conservation programs would result in the provision of conservation benefits to numerous other species of plants and animals, including many endangered species; 
(7)other threats to cranes include— 
(A)the collection of eggs and juveniles; 
(B)poisoning from insecticides applied to crops; 
(C)collisions with power lines; 
(D)disturbance from warfare and human settlement; and 
(E)the trapping of live birds for sale; 
(8)to reduce, remove, and otherwise effectively address those threats to cranes in the wild, the joint commitment and effort of countries in Africa, Asia, and North America, other countries, and the private sector, are required; 
(9)cranes are excellent ambassadors to promote goodwill among countries because they are well known and migrate across continents; 
(10)because the threats facing cranes and habitats of cranes are similar on all 5 continents on which cranes occur, conservation successes and methods developed in 1 region have wide applicability in other regions; and 
(11)conservationists in the United States have much to teach and much to learn from colleagues working in other countries in which, as in the United States, government and private agencies cooperate to conserve threatened cranes. 
3.PurposesThe purposes of this Act are— 
(1)to perpetuate healthy populations of cranes; 
(2)to assist in the conservation and protection of cranes by supporting— 
(A)conservation programs in countries in which endangered and threatened cranes occur; and 
(B)the efforts of private organizations committed to helping cranes; and 
(3)to provide financial resources for those programs and efforts. 
4.DefinitionsIn this Act: 
(1)Conservation 
(A)In generalThe term conservation means the use of any method or procedure necessary to ensure that the population of a species of crane in the wild is sufficient to ensure that the species does not become extinct, as determined by the Secretary. 
(B)InclusionsThe term conservation includes the carrying out of any activity associated with scientific resource management, such as— 
(i)protection, restoration, acquisition, and management of habitat; 
(ii)research and monitoring of known populations; 
(iii)the provision of assistance in the development of management plans for managed crane ranges; 
(iv)enforcement of the Convention; 
(v)law enforcement and habitat protection through community participation; 
(vi)reintroduction of cranes to the wild; 
(vii)conflict resolution initiatives; and 
(viii)community outreach and education. 
(2)ConventionThe term Convention has the meaning given the term in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532). 
(3)FundThe term Fund means the Crane Conservation Fund established by section 6(a). 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
5.Crane conservation assistance 
(a)In GeneralSubject to the availability of appropriations and in consultation with other appropriate Federal officials, the Secretary shall use amounts in the Fund to provide financial assistance for projects relating to the conservation of cranes for which project proposals are approved by the Secretary in accordance with this section. 
(b)Project Proposals 
(1)Applicants 
(A)In generalAn applicant described in subparagraph (B) that seeks to receive assistance under this section to carry out a project relating to the conservation of cranes shall submit to the Secretary a project proposal that meets the requirements of this section. 
(B)Eligible applicantsAn applicant described in this subparagraph is— 
(i)any relevant wildlife management authority of a country that— 
(I)is located within the African, Asian, European, or North American range of a species of crane; and 
(II)carries out 1 or more activities that directly or indirectly affect crane populations; 
(ii)the Secretariat of the Convention; and 
(iii)any person or organization with demonstrated expertise in the conservation of cranes. 
(2)Required elementsA project proposal submitted under paragraph (1)(A) shall include— 
(A)a concise statement of the purpose of the project; 
(B) 
(i)the name of each individual responsible for conducting the project; and 
(ii)a description of the qualifications of each of those individuals; 
(C)a concise description of— 
(i)methods to be used to implement and assess the outcome of the project; 
(ii)staff and community management for the project; and 
(iii)the logistics of the project; 
(D)an estimate of the funds and the period of time required to complete the project; 
(E)evidence of support for the project by appropriate government entities of countries in which the project will be conducted, if the Secretary determines that such support is required to ensure the success of the project; 
(F)information regarding the source and amount of matching funding available for the project; and 
(G)any other information that the Secretary considers to be necessary for evaluating the eligibility of the project to receive assistance under this Act. 
(c)Project Review and Approval 
(1)In generalThe Secretary shall— 
(A)not later than 30 days after receiving a final project proposal, provide a copy of the proposal to other appropriate Federal officials; and 
(B)review each project proposal in a timely manner to determine whether the proposal meets the criteria described in subsection (d). 
(2)Consultation; approval or disapprovalNot later than 180 days after receiving a project proposal, and subject to the availability of appropriations, the Secretary, after consulting with other appropriate Federal officials, shall— 
(A)consult on the proposal with the government of each country in which the project is to be carried out; 
(B)after taking into consideration any comments resulting from the consultation, approve or disapprove the proposal; and 
(C)provide written notification of the approval or disapproval to— 
(i)the applicant that submitted the proposal; 
(ii)other appropriate Federal officials; and 
(iii)each country described in subparagraph (A). 
(d)Criteria for ApprovalThe Secretary may approve a project proposal under this section if the Secretary determines that the proposed project will enhance programs for conservation of cranes by assisting efforts to— 
(1)implement conservation programs; 
(2)address the conflicts between humans and cranes that arise from competition for the same habitat or resources; 
(3)enhance compliance with the Convention and other applicable laws that— 
(A)prohibit or regulate the taking or trade of cranes; or 
(B)regulate the use and management of crane habitat; 
(4)develop sound scientific information on, or methods for monitoring— 
(A)the condition of crane habitat; 
(B)crane population numbers and trends; or 
(C)the current and projected threats to crane habitat and population numbers and trends; 
(5)promote cooperative projects on the issues described in paragraph (4) among— 
(A)governmental entities; 
(B)affected local communities; 
(C)nongovernmental organizations; or 
(D)other persons in the private sector; 
(6)carry out necessary scientific research on cranes; 
(7)reintroduce cranes successfully back into the wild, including propagation of a sufficient number of cranes required for this purpose; or 
(8)provide relevant training to, or support technical exchanges involving, staff responsible for managing cranes or habitats of cranes, to enhance capacity for effective conservation. 
(e)Project Sustainability; Matching FundsTo the maximum extent practicable, in determining whether to approve a project proposal under this section, the Secretary shall give preference to a proposed project— 
(1)that is designed to ensure effective, long-term conservation of cranes and habitats of cranes; or 
(2)for which matching funds are available. 
(f)Project Reporting 
(1)In generalEach person that receives assistance under this section for a project shall submit to the Secretary, at such periodic intervals as are determined by the Secretary, reports that include all information that the Secretary, after consulting with other appropriate government officials, determines to be necessary to evaluate the progress and success of the project for the purposes of— 
(A)ensuring positive results; 
(B)assessing problems; and 
(C)fostering improvements. 
(2)Availability to the publicEach report submitted under paragraph (1), and any other documents relating to a project for which financial assistance is provided under this Act, shall be made available to the public. 
(g)PanelAs soon as practicable after the date of enactment of this Act, and biennially thereafter, the Secretary shall convene a panel of experts, including specialists on cranes and wetland, to identify the greatest needs with respect to the conservation of cranes. 
6.Crane Conservation Fund 
(a)EstablishmentThere is established in the Multinational Species Conservation Fund established by the matter under the heading MULTINATIONAL SPECIES CONSERVATION FUND in title I of the Department of the Interior and Related Agencies Appropriations Act, 1999 (112 Stat. 2681–237; 16 U.S.C. 4246) a separate account to be known as the Crane Conservation Fund, consisting of— 
(1)amounts transferred to the Secretary of the Treasury for deposit into the Fund under subsection (e); 
(2)amounts appropriated to the Fund under section 7; and 
(3)any interest earned on investment of amounts in the Fund under subsection (c). 
(b)Expenditures From Fund 
(1)In generalSubject to paragraphs (2) and (3), upon request by the Secretary, the Secretary of the Treasury shall transfer from the Fund to the Secretary, without further appropriation, such amounts as the Secretary determines are necessary to provide assistance under section 5. 
(2)Administrative expensesOf the amounts in the Fund available for each fiscal year, the Secretary may expend not more than 3 percent, or $80,000, whichever is greater, to pay the administrative expenses necessary to carry out this Act. 
(3)LimitationNot more than 50 percent of the amounts made available from the Fund for any fiscal year may be used for projects relating to the conservation of North American crane species. 
(c)Investments of Amounts 
(1)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals. Investments may be made only in interest-bearing obligations of the United States. 
(2)Acquisition of obligationsFor the purpose of investments under paragraph (1), obligations may be acquired— 
(A)on original issue at the issue price; or 
(B)by purchase of outstanding obligations at the market price. 
(3)Sale of obligationsAny obligation acquired by the Fund may be sold by the Secretary of the Treasury at the market price. 
(4)Credits to fundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund. 
(d)Transfers of Amounts 
(1)In generalThe amounts required to be transferred to the Fund under this section shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury. 
(2)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred. 
(e)Acceptance and Use of Donations 
(1)In generalThe Secretary may accept and use donations to provide assistance under section 5. 
(2)Transfer of donationsAmounts received by the Secretary in the form of donations shall be transferred to the Secretary of the Treasury for deposit in the Fund. 
7.Advisory group 
(a)In GeneralTo assist in carrying out this Act, the Secretary may convene an advisory group consisting of individuals representing public and private organizations actively involved in the conservation of cranes. 
(b)Public Participation 
(1)MeetingsThe advisory group shall— 
(A)ensure that each meeting of the advisory group is open to the public; and 
(B)provide, at each meeting, an opportunity for interested persons to present oral or written statements concerning items on the agenda. 
(2)NoticeThe Secretary shall provide to the public timely notice of each meeting of the advisory group. 
(3)MinutesMinutes of each meeting of the advisory group shall be kept by the Secretary and shall be made available to the public. 
8.Authorization of appropriationsThere is authorized to be appropriated to the Fund $3,000,000 for each of fiscal years 2006 through 2009, to remain available until expended. 
 
